           Case 1:18-cv-09789-AT Document 16 Filed 04/09/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 YOVANNY DOMINGUEZ, on behalf of himself
 and all others similarly situated,
                                                              Docket No: 1:18-cv-09789-AT
                             Plaintiffs,
                                                             NOTICE OF SETTLEMENT
                       -against-

 TRIUMPH MOTORCYCLES (AMERICA) LIMITED.

                             Defendant.

Now comes the Plaintiff YOVANNY DOMINGUEZ, by and through counsel, to provide notice

to the Court that the present cause has been settled between the parties, and state:

   1. A confidential settlement agreement (“Agreement”) is in the process of being finalized.

       Once the Agreement is fully executed, and Plaintiffs have received the consideration

       required pursuant to the Agreement, the parties will submit a Stipulation of Dismissal with

       prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and will therein

       request that the case be dismissed and closed with prejudice.

   2. The parties respectfully request that the Court stays this case and adjourns all deadlines

       and conferences.


       Dated:     Brooklyn, New York
                  April 9, 2019

                                                      Respectfully submitted,

                                                      By: /s/ Joseph H. Mizrahi
                                                      Cohen & Mizrahi LLP
                                                      Attorney for Plaintiff




                                                 1
